Citation Nr: 0506480	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska.


FINDINGS OF FACT

For the entire period from December 1996 to the present, the 
veteran's service-connected psychiatric disorder has not been 
manifested by more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  While 
there is some suggestion of disturbances of motivation and 
mood, his psychiatric disorder has not resulted in 
symptomatology that more nearly approximates occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA 
has issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  These new provisions redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  First, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

The Board concludes that the discussions in the November 2001 
RO rating decision, the March 2003 Statement of the Case, and 
the February 2004 and April 2004 Supplemental Statements of 
the Case, set forth the laws and regulations applicable to 
the veteran's claim for an initial rating in excess of 30 
percent of the veteran's service-connected PTSD.  The RO has 
obtained the veteran's service medical records an all 
identified records of private and VA treatment and 
examination.  Further, in response to an April 1, 2004, 
letter from the RO to the veteran, the veteran indicated in 
an April 2004 letter that he had presented to the VA all 
pertinent information that he had on this case and his 
condition.  As reflected in letter received from the veteran 
in March 2004, he clearly understood that what was needed to 
support his claim was evidence to show that his condition was 
of greater severity than currently evaluated under the 
applicable rating criteria.

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003. 

Applying VAOPGCPREC 8-2003 to the present case, the RO sent 
the veteran notice for purposes of compliance with 38 U.S.C. 
§ 5103(a) in April 2001, with respect to his claim for 
service connection for PTSD.  In the correspondence of April 
2001, the veteran was informed of the various provisions of 
the newly-enacted Veterans Claims Assistance Act, as those 
provisions affected his then-current claims.  The veteran was 
informed of the various requirements necessary to establish 
entitlement to his claim for service connection for PTSD, as 
well as the requirements for his claims for increased 
evaluations.  The veteran was additionally informed that, 
under the Veterans Claims Assistance Act, the VA was required 
to make "reasonable efforts" to assist him in procuring the 
evidence necessary to support his claims.  More specifically, 
the VA would assist the veteran in obtaining such things as 
medical records, employment records, or records from other 
Federal agencies, as long as the veteran would provide the VA 
with enough information to request those records.  Finally, 
the veteran was informed that a copy of the correspondence 
was being sent to his accredited representative, and that, 
should he have any questions, he could contact either the RO, 
or his representative.  The RO requested that the veteran 
tell the RO about any additional information or evidence he 
wanted the RO to try to get for him, and additional requested 
that he send the evidence the RO needed as soon as possible.  
The information and evidence received as a result of the 
consequent development and adjudication was sufficient to 
result in a grant the claim for service connection for PTSD.  
In December 2001, the RO informed the veteran that it had 
assigned an initial rating of 30 percent for PTSD, and a 
notice of disagreement with this rating was received in 
November 2002.  In light of this procedural history, VA was 
not obligated to provide the veteran notice for the purposes 
of compliance with 38 U.S.C.A. § 5103(a) with respect to the 
initial rating issue.  See VAOPGCPREC 8-2003. 

Further, the veteran in April 2004 indicated that he had 
presented to the VA all pertinent information that he had on 
this case and his condition, and as reflected in letter 
received from the veteran in March 2004, he clearly 
understood that what was needed to support his claim was 
evidence to show that his condition was of greater severity 
than currently evaluated under the applicable rating 
criteria.  Obviously, this would include all relevant 
evidence in his possession, so that the purpose of the 
requirement that the veteran be notified that he should 
submit all relevant evidence in his possession has been 
fulfilled in its entirety.  See 38 C.F.R. § 3.159(b).  Under 
such circumstances, where all relevant evidence in the 
possession or knowledge of the veteran has been received, and 
the veteran has demonstrated actual knowledge of what was 
required to substantiate his claim, any error as to content 
of notice of timing of notice prior to the case being sent to 
the Board on appeal is nonprejudicial error under 38 U.S.C.A. 
§ 7261(b) (in conducting review of BVA decision, the Court 
shall take due account of the rule of prejudicial error); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, 
which replaced the opinion in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (stating "strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  The objectives of the notice and 
development requirements of the VCAA have been achieved - the 
veteran clearly understands what is required to substantiate 
his claim and asserts that all relevant evidence in his 
possession or in his knowledge has been received by VA.
 
Under the circumstances of this case, therefore, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and expenditure of limited VA 
resources is not warranted.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Factual Background

At the time of a VA social and industrial survey in December 
1997, the veteran stated that he had never received 
counseling or psychiatric treatment, to include 
hospitalizations or assistance from a Veterans Center.  The 
veteran gave a history of  "dreams of combat," but was unsure 
as to whether he currently experienced such dreams.  While he 
"used to have nightmares" when first discharged, these 
nightmares now only occurred "once in a while."

In January 1998, a VA psychiatric examination was 
accomplished. At the time of examination, the veteran 
indicated that he was filing a claim for service connection 
for a psychiatric disorder.  The veteran stated that, while 
in Vietnam, he was wounded, suffering a gunshot wound to the 
chest with pneumothorax.  When further questioned, he 
indicated that he currently experienced "no residual negative 
effects" from the gunshot wound that he received in combat.  
The veteran stated that he had been employed ever since 
leaving the military, and had been working since 1990 as a 
state-certified driving instructor for school buses.  He was 
married, with two adult male children who were out of the 
home and married.  When questioned, the veteran stated that 
he experienced "no difficulty" sustaining work due to 
physical or psychological reasons.  He denied psychiatric 
complaints, to include intrusive thoughts of Vietnam, 
anxiety, or depression.  The veteran added that he had never 
been treated for a mental disorder, and did not suffer from 
insomnia, or any other "features of post-traumatic stress 
disorder."

On mental status examination, the veteran was friendly, 
relaxed, and cooperative, with good eye contact.  His 
psychomotor state was relaxed, and his speech was logically 
associated, as well as normal in rate, flow, and intonation.  
The veteran's affect was appropriate to his thought content, 
and there was no evidence of depression or suicidal ideation.  
Nor was there any sign of hallucinations, delusions, ideas of 
reference, or thought disorders.  At the time of evaluation, 
the veteran was oriented in all three spheres.  His memory 
was intact, and his reasoning was abstract.  The veteran's 
ability to perform arithmetic calculations was appropriate to 
his level of education, and he exhibited psychological 
insight into the behavioral dynamics of others.  In the 
opinion of the examiner, the veteran did not appear to have 
any mental disorder.  Further noted was that the veteran was 
"very cooperative," as well as an open historian regarding 
any possible psychiatric sequelae from his military service.

In January 2000, an additional VA social and industrial 
survey was conducted.  At the time of that survey, the 
veteran stated that, since his discharge from the military, 
he had driven trucks, worked as a miner, and done mechanic 
work.  Reportedly, the veteran was currently employed as a 
bus driver.  The veteran stated that he had been employed 
with the same company for nine years, and believed that the 
quality of his work was good.  In the veteran's opinion, he 
had in the past experienced problems with employers, fellow 
employees, and supervisors, because he "did not take change 
very well."

When questioned, the veteran stated that, while in Vietnam, 
he had seen men "being blown up" by land mines.  Reportedly, 
at one point, his plane was shot down, with the result that 
he and some other men were left lying in water "with blood 
all over them for a couple of days," trying to hide.  The 
veteran was very reluctant to talk about his Vietnam 
experiences, and his overall impression of Vietnam was that 
it was "a wet and nasty place to be in."  When questioned, 
the veteran denied ever having received treatment for 
psychiatric problems.  In the opinion of the examiner, the 
veteran was "very clearly uncomfortable" recalling his 
Vietnam experiences, and had suffered the residual effects of 
being "shot at and wounded" while in Vietnam.  Apparently, 
the veteran had attempted to put those events out of his 
mind.  However, it seemed clear that they continued to haunt 
him even at the present time.  Noted at the time of 
examination was that the veteran had trouble adjusting to new 
things and new ideas, as well as difficulty being around "a 
lot of people."

On VA psychiatric examination, likewise conducted in January 
2000, it was noted that, at the time of a prior VA 
psychiatric examination, the veteran had not received a 
diagnosis of post-traumatic stress disorder.  Reportedly, at 
that time, the veteran denied any psychiatric complaints, and 
there were no symptoms of post-traumatic stress disorder.  
The veteran's mental status was found to be essentially 
normal, "the same as on current examination."  It was noted 
that it was unclear why another psychiatric examination had 
been scheduled for him.  As previously reported, the veteran 
had no prior involvement in psychological treatment, nor any 
Vet Center involvement.  When further questioned, the veteran 
stated that he had spoken with "a fellow in Juneau (Alaska)," 
who had suggested that, with his combat experience and war 
wounds, he should "have a post-traumatic stress disorder 
examination."  Other than that, the veteran was unsure as to 
why he had been rescheduled, and stated that he himself had 
not applied for post-traumatic stress disorder.

Speaking further with the veteran in January 2000, it was 
reported that, while he had heard of post-traumatic stress 
disorder, he was not sure just what it was.  However, during 
the course of the psychiatric interview, the veteran gave 
considerably more mild symptoms of post-traumatic stress 
disorder than had previously been obtained.  Reportedly, over 
the years, there had been some extinguishing of symptoms.  In 
the opinion of the examiner, had he spoken with the veteran 
"15 or 20 years ago," he might very well have made a post-
traumatic stress disorder diagnosis.  However, currently, it 
was "very marginal."  In terms of the veteran's employment, 
he did fit the pattern of post-traumatic stress disorder, 
showing frequent job changes up to his current job, which was 
by far the longest job he had ever held.  According to the 
veteran, one reason why he would change jobs was "conflicts" 
with his bosses.  Like many Vietnam veterans, he reportedly 
did not like authority "nagging over him," or telling him 
what to do.

In terms of re-experiencing, the veteran stated that this 
problem was "infrequent" at the present time.  The veteran 
further commented that he had made an effort not to dwell on 
things, and would turn his attention elsewhere.  While he did 
dream, nightmares about Vietnam did not occur that 
frequently.  While at times, the veteran's sleep was very 
sound, on other occasions, in particular, when under stress, 
he seemed to be more restless.  Reportedly, troublesome 
dreams currently occurred on an infrequent basis, "every 
month or so."  The veteran denied problems with "trigger 
points," and stated that he was not bothered by Vietnamese or 
Orientals, or by any smells or odors, or "other things that 
were upsetting."  In terms of avoiding traumatic memories and 
emotional numbing, the veteran stated that he did not like to 
watch Vietnam films, and that, over the years, he had 
attempted to "put it aside" and not think about his Vietnam 
experiences.  In terms of startle reaction, the veteran rated 
himself as "probably somewhat over jumpy."  When further 
questioned, the veteran stated that he would often startle 
with loud noises, but did not "dive for cover," instead, just 
"flinching a little."  In summary, the veteran was "mildly 
positive" on a number of (post-traumatic stress disorder) 
symptoms.  Reportedly, the veteran had been more strongly 
positive years ago, and had gradually extinguished up to the 
present.  In the opinion of the examiner, while not currently 
exhibiting a formal diagnosis of mild post-traumatic stress 
disorder, the veteran was close to qualifying for a "mild 
level diagnosis."

In correspondence of February 2000, the veteran's wife wrote 
that she disagreed with the conclusion that the time the 
veteran had spent in Vietnam did not have a "bad effect" on 
him and his relationships.  According to the veteran's wife, 
following his return from Vietnam, the veteran exhibited a 
very short temper, and was moody and defensive.  Reportedly, 
there were nights when he would awake "thrashing around and 
mumbling in his sleep with nightmares and dreams."  According 
to the veteran's wife, the veteran had been "changed forever" 
by his experiences in Vietnam.

In December 2000, the veteran underwent a private psychiatric 
examination.  At the time of examination, the veteran's 
history and complaints were recounted, with the veteran 
stating that he was "shot up pretty bad in Vietnam."  
Reportedly, the veteran began experiencing post-traumatic 
stress disorder-related autonomic arousal prior to leaving 
the military, with worsening symptoms following his 
resumption of civilian life.  According to the veteran, the 
sound of helicopters and gunshots produced "strong 
flashbacks," with the result that he had to give up hunting, 
a previous "major avocation."  The veteran stated that he 
could not tolerate images of injured people in magazines or 
on television, and had many distressing nightmares about 
combat.  The veteran further commented that he had become 
emotionally numb and distant from his wife and family, and 
abused alcohol.  According to the veteran, he experienced 
chronic difficulty sleeping, and often awakened at night to 
use the bathroom, following which he would "walk around in 
his house" in the dark looking out windows.  The veteran 
stated that he often carried a gun while doing this in the 
1970's, and now kept 3 or 4 guns around his bed.  When 
further questioned, the veteran described hypervigilance, in 
addition to trouble relaxing.  The veteran reported that he 
"used to startle easily," and that, while his violence had 
lessened following the achievement of sobriety in 1976, his 
post-traumatic stress disorder symptoms continued to 
fluctuate, and had worsened over the past 4 to 5 years.

When questioned regarding previous psychiatric treatment, the 
veteran denied any involvement with a psychiatrist or mental 
health professionals.  He also denied taking any psychotropic 
medications prescribed by a family physician.

On mental status examination, the veteran was alert and well 
oriented.  While pleasant and cooperative, he exhibited a 
"stiff", controlled manner.  The veteran answered all 
questions in a straightforward fashion without encouragement.  
Affect and mood were neutral, and there was no evidence of 
any mood disturbance or thought disorder, nor of 
hallucinations or delusions.  Cognition was grossly intact as 
evidenced by immediate, recent, and remote memory, as well as 
concentration, general fund of knowledge, and fairly concrete 
reasoning.  Judgment and insight were described as adequate.  
At the time of evaluation, the veteran denied both suicidal 
and homicidal ideation.  The veteran stated that his marriage 
had been stable over the past five years, and that, though he 
had often changed jobs, he usually found a new job quickly.  
Additionally noted was that the veteran had remained sober 
for 30 years without either professional treatment or "self- 
help" groups.  The clinical impression was chronic post-
traumatic stress disorder.  The examining psychiatrist 
recommended that the veteran enter an inpatient post-
traumatic stress disorder program at a VA hospital.  In the 
opinion of the examiner, though the veteran had been 
functioning better than during his first few years after 
Vietnam, he was still suffering "significant impairment."  
Global assessment of function was evaluated as 55-60, and to 
have been 50-55 for the past year.  The prognosis was fair.

Private outpatient treatment records dated in July 2001 show 
treatment at that time for the veteran's various psychiatric 
problems.  In early July 2001, the veteran complained of 
worsening insomnia, nightmares, flashbacks, irritability, and 
hypervigilance.  Mental status examination was remarkable for 
the same stiff, controlled manner which the veteran displayed 
on examination in early December 2000.  The veteran appeared 
to working very hard to control his affect, though briefly, 
he appeared sad and tearful.  The veteran had difficulty 
controlling his mood, and was at least moderately, and 
perhaps severely, depressed.  Judgment and insight remained 
adequate, and he denied both "suicidality' and 
"homicidality".  The Axis I psychiatric diagnoses were 
depressive disorder, not otherwise specified versus 
developing major depression (moderate-severe); and worsening 
post-traumatic stress disorder.

In late July 2001, the veteran was described as somewhat more 
relaxed, though still stiffly controlling his expression.  
His mood was reportedly "a little better," and he continued 
to deny both suicidal and homicidal ideation.  The clinical 
impression was unchanged from early July 2001.  During a 
visit in mid August 2001, the veteran's symptoms were noted 
to be improving in response to medication.  His mood was 
improving and the veteran displayed an increasingly relaxed 
manner.  The impressions included major depressive disorder, 
moderate to severe, and chronic PTSD.

Private treatment records and correspondence from the 
veteran's private treating psychiatrist for the period from 
December 2002 top December 2003 indicate ongoing diagnoses of 
a major depressive disorder and PTSD.  He was on continuous 
psychiatric medication.  Mental status examination was often 
within normal limits.  His affect and mood were sometimes 
bright, but at other times he could become glum and 
dysphonic.  He did have some problems dealing with 
supervisors and coworkers, and had incidents of becoming 
angry at his supervisor.  He felt at times he did not have 
anyone to confide in other than his private psychiatrist.  
His PTSD was described as being in full remission much of the 
time, with his major depressive disorder accounting for his 
psychiatric symptomatology.  He displayed appropriate grief 
and sadness after the death of a friend.  

At a January 2004 VA examination, the veteran was noted to 
have been married for 30 years, with several separations and 
reconciliations with his wife.  He had experienced frequent 
job changes.  He had had some conflicts with his current 
supervisor, but had managed to hold onto his current job.  He 
had been sent home from work one day in the last 12 months 
for responding to his supervisor in a sarcastic manner.  
Subjectively, his sleep was poor.  He had combat-related 
nightmares and was hyper-alert and suspicious.  He had no 
close friends in the area where he lived.  He tended to 
withdraw from other people.  

On mental status examination, he was a casually groomed and 
dressed man who appeared to be his stated age.  He was on 
time for his appointment and friendly.  His speech was of 
normal rate and tone.  There was no loosening of associations 
or flight of ideas.  Initially, he was quite gruff in his 
manner.  As he developed more trust in the examiner he spoke 
very movingly and quite poetically about his three-year-old 
granddaughter.  He had no hallucinations or delusions.  His 
affect was irritable.  He had no suicidal ideation.  He was 
alert and oriented in all spheres.  Fund of knowledge was 
good.  He could name all last three presidents correctly.  
Mathematical calculations were good.  He spelled world as 
"wrould."  Digit span was fair.  Similarities were odd and 
concrete.  Memory and insight were fair.  Judgment was good.  
The examiner's assessment was that the veteran described 
symptoms of PTSD; and that he had a remote history of alcohol 
dependence, which had not been an issue in almost 30 years.  
The examiner's Axis I psychiatric diagnoses were PTSD; and 
alcohol dependence, in full remission.  The Global Assessment 
of Functioning was evaluated as 65.  The veteran was found 
continue to have some symptoms of PTSD, but had some 
meaningful interpersonal interactions and leisure interests.  
The prognosis was evaluated as good.  It was observed that it 
sounded as though the veteran was making progress fairly 
slowly in treatment; the examiner noted that while the 
veteran's psychiatric symptoms were not in substantial 
remission they were improving slowly.       

In a February 2004 letter, the veteran's private treating 
psychiatrist summarized his assessment by writing that the 
veteran was a fine gentleman who had suffered a great deal 
both physically and psychologically in the service of his 
country.  He had improved in response to treatment, but his 
condition remained fragile, and without treatment the 
treating psychiatrist was sure the veteran would decompensate 
quickly.  

In a March 2004 statement in support of the veteran's claim, 
the veteran's wife wrote that the veteran had almost lost his 
job due to losing his temper with another driver.  She felt 
that the veteran would have lost his job were it not for his 
private treating psychiatrist.  She noted that little 
incidents would leave the veteran depressed and he took 
everything personally.  She noted that if he had his way, he 
would not bathe or change his clothes but every week or two, 
and that with encouragement he took a shower and changed his 
clothes perhaps twice a week.  she noted that lately he was 
losing his ability to remember well, as he had always in the 
past been able to remember small detail.  She described 
difficulties in the marriage and felt that the veteran's 
social life was quite limited, consisting of going to church 
for one hour Sunday morning, visiting with their son and his 
family once in a while (usually limited to going fishing, 
twice in the past summer), and an occasional ride out to the 
end of the road.

The veteran also submitted a statement in support of his 
claim in March 2004, very similar in content to the one 
submitted by his wife.  

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.

The determination of whether a higher evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A claim such a this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.   

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 30 
percent rating for PTSD will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, and mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

The Board has also considered the Global Assessment of 
Functioning (GAF) scores that have been reported in recent 
years.  GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32].

GAF scores form 91 to 100 represent superior functioning in a 
wide range of activities.  GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.  GAF scores 
from 51 to 60 represent moderate symptoms, such as flat 
affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Board acknowledges that the veteran's private 
psychiatrist now regards the veteran as experiencing both 
major depression and PTSD.  It is not clear whether the 
private psychiatrist would consider the major depressive 
disorder service-connected.  By contrast, the January 2004 VA 
examiner diagnosed only PTSD, even after reviewing the 
private psychiatrist's records.  In Mittleider v. West, 11 
Vet. App. 181 (1998), the Court held that regulations require 
that when examiners are not able to distinguish the symptoms 
and/or degree of impairment due to a service-connected versus 
a nonservice-connected disorder, VA must consider all of the 
symptoms in the adjudication of the claim.  Accordingly, the 
Board has considered all of the veteran's psychiatric 
symptomatology as included for purposes of rating his PTSD.

The veteran's PTSD is currently rated as 30 percent 
disabling.  He seeks an initial rating in excess of 30 
percent.  As noted above, a 30 percent rating for PTSD will 
be assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The next higher rating of 50 percent is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  By 
contrast, the evidence consistently shows veteran's affect 
and mood is often bright and at worst is occasionally 
dysphonic (it was, for example, neutral at a December 2000 
private psychiatric examination; and there is no evaluation 
of it as flat); his speech is consistently evaluated as 
normal, rather than circumstantial, circumlocutory or 
stereotyped; mental status examination is often within normal 
limits as evaluated by his private psychiatrist; his memory 
appears intact or only slightly impaired (i.e., fair, as 
evaluated at his January 2004 VA examination); all aspects of 
mental functioning are consistently evaluated as fair to 
good; and his judgment at his VA examinations and as 
described by his private psychiatrist appears to be good.  
There may arguably be "disturbances in motivation or mood," 
but based on reading the treatment records and the VA 
examination reports, the Board finds that these are better 
characterized as episodes of depressed mood, anxiety, 
suspiciousness, or panic attacks (weekly or less often), all 
contemplated squarely within the criteria for a 30 percent 
rating.  At the January 1998 VA psychiatric examination, his 
thinking was noted to be abstract and his memory good.  At 
his January 2004 VA examination, the veteran's description of 
"similarities" was described as odd and concrete; however 
calculations were good and digit span was fair.  This, in the 
Board's view, on balance falls significantly short of social 
or industrial impairment due to impairment in abstract 
thinking as required for a 50 percent rating.  Further, 
although the veteran has conflicts at home and at work, he is 
consistently able to establish and maintain effective social 
and work relationships, limited or strained though they may 
be, at home, at church, with his private psychiatrist, with 
his family, and at work.  Or, as the January 2004 VA examiner 
found, the veteran was able to maintain some "meaningful 
interpersonal interactions and leisure interests," and was 
doing "pretty well," or in the words of the rating criteria 
for 30 percent for PTSD, "satisfactorily."  

The Global Assessments of Functioning (GAF) found at VA and 
private examinations have also been considered in evaluation 
whether the veteran meets or has met the criteria for a 50 
percent rating.  In January 1998 the GAF was evaluated as 95 
(superior); in January 2000 the GAF was evaluated as 70 to 71 
(slight to mild impairment); in December 2000 the GAF was 
evaluated as 55-60, and to have been 50-55 for the past year; 
and in January 2004 the GAF was evaluated as 65 (doing 
"pretty well"), with a good prognosis.  Even assuming that 
this latest assessment may be the most accurate, as opposed 
to the higher GAF scores assigned by earlier VA examiners, 
perhaps in part because the January 2004 VA examiner had 
access to the veteran's private treatment records, a GAF of 
65 is intended to reflect that the veteran has some mild 
symptoms or some difficulty in social, occupational or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships, quite consistent with 
the private treatment records and the verbal assessment 
provided by the VA examiner in January 2004.  In the Board's 
view, this evaluation of the veteran's condition is far more 
consistent with the criteria for a 30 percent rating (some 
significant difficulties although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) than those for a 50 percent rating 
(namely, flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).

The Board acknowledges the private psychiatrist's GAF scores 
from 50 to 55 for the approximate period from December 1999 
to December 2000, and the score of 55 to 60 as of the date of 
examination.  This was apparently the first meeting between 
the private psychiatrist and the veteran; it is lower than 
all earlier and later assigned GAF scores; and the Board can 
find of record no symptoms corresponding to such a GAF rating 
such as flat affect, circumstantial speech, and panic attacks 
more than once a week.  To the extent this GAF assignment may 
have reflected moderate difficulty in social, occupational, 
or school function (such as few friends, conflicts with peers 
or co-workers), this aspect of the GAF criteria is, in the 
Board's view, within the ambit of the criteria for a 30 
percent (having psychiatric difficulties but performing 
satisfactorily) rather than a 50 percent rating.  Further, 
the underlying positive circumstances of the veteran's life 
and condition according to the December 2000 psychiatric 
report - holding a job for multiple years, a constructive, 
functioning marriage, regular contact with all of his 
relatives, and neutral affect and mood with no mood 
disturbance on mental status examination, again better fit 
within an overall assessment approximating the explicit 
criteria for a 30 percent rating rather than a 50 percent 
rating.

The Board is also cognizant of the fact that the symptoms 
recited in the criteria in the rating schedule for evaluating 
mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating."  Mauerhan, supra.  In 
adjudicating the current appeal, consideration has been given 
to all of the veteran's psychiatric symptoms that affect the 
level of his occupational or social impairment.  In 
considering the entire psychiatric disability picture, the 
Board finds that for the period from the  December 1996 claim 
to the present, the veteran's service-connected psychiatric 
disorder has not been manifested by more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  While there is some suggestion of 
disturbances of motivation and mood, his psychiatric disorder 
has not resulted in symptomatology that more nearly 
approximates occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Thus, the criteria for a 30 percent rating 
are more nearly approximated than the criteria for a 50 
percent, as set forth at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  See 38 C.F.R. §  4.7.  Accordingly, the next higher 
rating of 50 percent is not warranted at any time for the 
period from December 1996 to the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).

As the preponderance of the evidence is against the claim for 
an initial or staged rating in excess of 30 percent for the 
cause of the veteran's death, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial or staged rating in excess of 30 percent for PTSD 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


